DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendment, received on 6-2-2021, overcomes the examiner’s rejection.  He allows claims 1-2, 4-5, 7 and 10-20 and cancels claims 3, 6 and 8-9.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.

2.  No other issues exist.
	> A terminal disclaimer was received/approved to overcome the double patenting rejection.

3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for An apparatus to comprise memory including instructions and at least one processor to execute the instructions in response to detection of a malware threat, 
> The ability to enter into an auto-diagnostic mode and initiate a first message in a dedicated execution environment to trigger discovery of a candidate device to replace a service device to provide a service within a trusted network group, 
> The ability for wherein the trusted network group is an enhanced privacy identifier (EPID) group and the dedicated execution environment is isolated from host execution instructions of the service device; 
> The ability for in response to receipt of a second message from the candidate device, authenticate, in the dedicated execution environment, that the second message originates from the candidate device in the trusted network group; 
> The ability to select, based on an evaluation of the candidate device with respect to the service using the second message, the candidate device to replace the service device to provide the service; and 
> The ability to establish a connection with the candidate device to provide the service.

5.  Note that prior art AAPA, Winjum, McCann, Etemad, Tarbotton, Scott-Nash, Satheesh, Yang and Rigori, which was/were applied in the FINAL Rejection, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent renders them novel.

6.  Newly identified pertinent prior art is listed below but the examiner notes that they do not teach the entire inventive concept:

US 10015120  Providing message delivery services between requestors and providers

US 8782401  Enhanced privacy ID based platform attestation
 
US 9608825  Trusted platform module certification and attestation utilizing an anonymous key system
 
US 10250580  Out-of band remote authentication

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414